This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RUSSELL DOBKINS,

 3          Plaintiff-Appellant,

 4 vs.                                                                         NO. 31,835

 5 CHARLES PEARCY and
 6 CAROLYNE PEARCY,

 7          Defendants-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
 9 Johns. C. Robinson, District Judge

10 Russell Dobkins
11 Gila, NM

12 Pro Se Appellant

13 Lopez, Dietzel & Perkins, P.C.
14 William John Perkins
15 Silver City, NM

16 for Appellees


17                                 MEMORANDUM OPINION

18 GARCIA, Judge.
 1        Plaintiff appeals a judgment denying his claim for damages to his vehicle that

 2 he alleged was caused by Defendants’ horses. In our second notice, we proposed to

 3 affirm the judgment. Plaintiff has timely responded. We have considered his

 4 arguments and, not being persuaded, we affirm.

 5        In our second notice, we re-stated our standard of review on claims regarding

 6 sufficiency of the evidence. We pointed out that we review the evidence in the light

 7 most favorable to the judgment, resolving all conflicts in favor of the decision, and

 8 disregarding evidence to the contrary. Weidler v. Big J Enterp. Inc., 1998-NMCA-

 9 021, ¶ 30, 124 N.M. 591, 953 P.2d 1089. We do not weigh credibility but leave that

10 to the finder of fact below. Nor do we reweigh the evidence or substitute our

11 judgment for that of the fact finder. “The question is not whether substantial evidence

12 exists to support the opposite result, but rather whether such evidence supports the

13 result reached.” Las Cruces Prof’l Fire Fighters v. City of Las Cruces, 1997-NMCA-

14 044, ¶ 12, 123 N.M. 329, 940 P.2d 177.

15        In his docketing statement, Plaintiff attacked particular findings of fact as

16 unsupported by the evidence. In our second notice, we pointed to the evidence that

17 support those findings. Plaintiff, in his memorandum in opposition, points to his own

18 evidence that purports to contradict the findings made by the district court. As we

19 pointed out above, we do not reweigh the evidence; we do not determine credibility;


                                              2
 1 we simply review the evidence to see if it is sufficient to support the decision reached.

 2 Thus, even though Plaintiff presented testimony that horses had damaged someone

 3 else’s vehicle near Defendants’ property, his wife’s testimony indicated that there was

 4 damage to the vehicle after he returned from Plaintiff’s property, and Defendants’

 5 testimony indicated that a piece of rubber that appeared to match a fender on

 6 Plaintiff’s vehicle was found on their property, the district court could properly find

 7 that the evidence on causation was evenly divided.

 8        There was no testimony that anyone had seen Defendants’ horses damaging any

 9 vehicles, let alone Plaintiff’s vehicle. There was no testimony that Defendants’ horses

10 were known to bite vehicles. Although Plaintiff testified that he had been warned by

11 Defendant that his horses might damage Plaintiff’s vehicle, Defendant denied saying

12 that. It was for the fact finder to determine from this evidence whether it was

13 Defendants’ horses that had caused damage to Plaintiff’s vehicle. We conclude that

14 a reasonable fact finder could determine that the evidence regarding causation was

15 divided.

16        Secondly, the factual findings regarding damages indicate that there was no

17 evidence of a decrease in the value of Plaintiff’s vehicle. Plaintiff presented testimony

18 regarding what he paid for the vehicle in 2004 and what the value of his vehicle was

19 at the time of trial. However, he did not show that the reduced value was the result


                                               3
 1 of any horse bite damage rather than depreciation over the years since the alleged

 2 horse damage. Plaintiff argues that common sense establishes that the lost value is the

 3 cost of returning the vehicle to the condition it was in before the damage. However,

 4 that is not the measure of damages for this case.

 5        As we stated in our second notice, it is the change in value. UJI 13-1815

 6 NMRA. There was evidence presented of two different values for the vehicle, which

 7 Plaintiff contends can show the change in value due to the horse damage. However,

 8 there was no evidence establishing the value of the vehicle before the damage and the

 9 value after the damage. Instead, it appears that there was testimony that the alleged

10 horse damage would not have affected the value of the vehicle. [RP 111, FOF 93]

11        We conclude that the findings of fact and decision of the district court are

12 supported by sufficient evidence. Therefore, for the reasons stated herein and in the

13 second notice of proposed disposition, we affirm.

14        IT IS SO ORDERED.

15                                                _______________________________
16                                                TIMOTHY L. GARCIA, Judge

17 WE CONCUR:



18
19 JONATHAN B. SUTIN, Judge


                                              4
1
2 CYNTHIA A. FRY, Judge




                          5